COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Mose A. Guillory and Mary Guillory v. Seaton LLC d/b/a Staff
                          Management

Appellate case number:    01-14-00379-CV

Trial court case number: 2012-61407A

Trial court:              113th District Court of Harris County

Date motion filed:        September 17, 2015

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Higley, and Brown


Date: October 8, 2015